Filed 11/22/21 P. v. DeLeon CA1/2
             NOT TO BE PUBLISHED IN OFFICIAL REPORTS
      California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
      certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
      been certified for publication or ordered published for purposes of rule 8.1115.



      IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                 FIRST APPELLATE DISTRICT

                                               DIVISION TWO


       THE PEOPLE,
       Plaintiff and Respondent,
                                                                    A159154
       v.
       JORGE DELEON,                                                (San Francisco County
                                                                    Super. Ct. No. SCN229759)
       Defendant and Appellant.


      Defendant Jorge Nicolla DeLeon, a “step-grandparent” to the
grandchildren of his wife, was convicted on three counts involving crimes
against three granddaughters, aged five, six, and 10: continuous sexual
abuse of two of the children and committing a lewd and lascivious act on the
third. The jury also found true multiple victim enhancements, and defendant
was sentenced to consecutive terms of 25 years to life.
      Defendant appeals, asserting nine arguments, including insufficient
evidence for one count, improper admission of opinion evidence, instructional
error, prosecutorial misconduct, ineffective assistance of counsel, and cruel
and unusual punishment based on the length of his sentence. We reject most
of the arguments, but conclude, as the Attorney General concedes, that one
item of expert testimony was improperly allowed, but that the error was
harmless. We also hold that the trial court erred in sentencing, wrongly



                                                            1
understanding it had no discretion but to impose the consecutive sentences.
We thus remand for resentencing, but otherwise affirm.
                               BACKGROUND
      The General Setting
      Defendant was born in 1975, in Guatemala City. After moving to the
United States, he finally settled in Hayward. In 2003, when he was 28, he
began a relationship with Cristiana, a 48-year-old woman who had seven
children and several grandchildren. Defendant and Cristiana moved into her
house on San Bruno Avenue in San Francisco (the house), occupying a
bedroom on the second floor. In 2006, they married, and defendant was at
times below, and is in the briefing here, referred to as the “step-grandparent.”
      Over the years, defendant made some improvements to the house,
which enabled some of Christiana’s children to live there as well. One of
those children was Sitti Mejia, who moved there with her husband Sean and
their two children, a son Cristian, born in 2002, and a daughter S.M., born in
2004; a third child, a daughter, C.M., was born in 2008. Sitti, Sean, and the
girls lived in an “in-law unit” inside the garage, which had a “living room of
sorts” with a couch. Cristian lived in a separate room in the backyard.
      Cristiana’s son Andrew also lived in the house, occupying another
upstairs bedroom. Andrew had a daughter, S.A., who lived with her mother
Sheryl F., but would visit the house on weekends.
      The Child Abuse Investigation
      In late April 2017, Child Protective Services (CPS) investigated a child
abuse allegation against Sitti regarding S.M., an accusation that involved
hair-pulling and a face slap. The investigation quickly morphed into a sexual
abuse investigation targeting defendant, led by John Viet. He interviewed
S.M., who initially denied any inappropriate contact by defendant, a



                                       2
statement she would later recant. Viet advised Sitti to ask the younger C.M.
about any inappropriate contact. She did, and C.M. complained that
defendant had touched her inappropriately. Viet then conducted interviews
with C.M. and S.M., interviews at which Sitti was present. Viet also spoke
with Cristian, “because his sister had said he was there.”
       On May 1, the matter was referred to the Special Victims Unit, and
Sergeant Tom Lee interviewed Sitti and Sean. The next day, May 2, Lee
separately interviewed C.M., S.M., and Cristian. A few months later Lee
received additional information from Sheryl, S.A.’s mother, and on July 26,
he interviewed S.A.
       The Proceedings Below
       An Overview
       On September 14, 2018, the District Attorney filed an information
charging defendant with nine crimes, which was the information in place
when trial began on July 17, 2019, with jury selection issues. Two days later,
a first amended information was filed also alleging nine crimes, which was
the information in place on July 24, when opening statements were given and
the first witness testified. As will be seen, the operative information here,
the second amended information, was not filed until July 30, the seventh day
of trial.
       Testimony began on July 24, with the testimony of Sergeant Lee,
followed by C.M. and then S.M. The next day, July 25, was a half-day only,
when the jury heard from Cristian, followed by an Evidence Code section 402
hearing. Trial was continued to July 29, which day began with brief
testimony from S.A and the day ended with lengthy expert testimony from
Dr. Anthony Urquiza, following which the People rested. That evidence
included the following.



                                       3
      The Evidence
      C.M.
      C.M. was born in 2008, and was 10 years old at the time of trial. The
first touching by defendant she remembered was when he touched her on her
arms, legs, “butt,” and “private,” which she used to “go pee,” which occurred
when her parents and siblings went downtown, and she remained at the
house with her grandmother and defendant. Specifically, she was lying on
the bed in their room watching TV, when defendant “put his hand on top of
[her] private part” on the skin and moved his hand around. C.M. testified
“[i]t felt weird and uncomfortable,” and she “wanted to say, ‘Stop,’ ” but “was
too scared,” thinking defendant “might get mad, or [her grandma] might
think [she] was lying.” After defendant “was done with the private,” he
“flipped over his hand to [her] butt” and moved his hand “all around.” As to
when this occurred, C.M. said it was when she was “in kindergarten or first
grade.”
      C.M. remembered another touching, this in the garage, when C.M. was
“probably in first grade.” While C.M.’s parents were in their room with the
door closed, defendant ran his hand “up and down the side of her arm” while
she was wearing a sleeveless nightgown. He did not touch her anywhere else,
and no clothing was removed. And, C.M. added, defendant touched her in the
garage “[m]ore than once.”
      As noted, C.M. testified the incident in defendant’s bedroom occurred
when she was “in kindergarten or first grade.” She also testified defendant
touched her on her “private” and “butt” more than five times from the end of
kindergarten to second grade. She remembered the touching started in the
summer but was “not sure” whether it was between kindergarten and first
grade and could have been between first and second grade. She added that



                                       4
the touching was over a period of several months—“probably like months,”
she said—though she also answered “yes” to the prosecutor’s questions as to
whether the touchings occurring in kindergarten, first, and second grade.
      S.M.
      S.M. was born in April 2004, and was 15 at the time of the trial. S.M.
testified that when she was about eight years old, defendant started to touch
her “in places where [she] didn’t appreciate being touched,” specifically, her
“boobs,” “butt,” and “private part,” that which she used “[t]o pee.” S.M. was
“positive” the touching happened when she was eight, nine, and 10 years old,
and was “pretty sure it continued to when [she was] 11.” S.M. could not
remember the first- or second-time defendant touched her, explaining, “It just
happened often in the same places. That’s why, it’s not something I want to
remember, but it’s something like . . . that’s why I can’t say I know I
remember the very first time it started happening. But . . . if anything, all
the times it did happen they were mostly the same, because they mainly
happened in the same spots.” As to the frequency of the touchings, S.M.
testified, “It would happen many times. I can’t give you an exact number
because I [did not] count. I can tell you that, within those years that it
happened, it was probably more than 10, probably more than 15, probably
more than 20. Because it happened pretty often.”
      S.M. described several specific incidents, one of which happened in the
upstairs kitchen. S.M., Cristian, two of her uncles, and perhaps her
grandmother were there. She was away from the others, and defendant stood
next to her, in back of her so that the others could not see. S.M. felt
defendant put his hand in her pants and touch her “butt” inside her
underwear with his bare hand for “probably less than a minute,” and then
squeeze her “butt.” When defendant took his hand out, S.M.’s pants



                                        5
“smack[ed]” or “snap[ped]” against her back. Cristian turned around and saw
defendant next to her, and S.M. believed Cristian started to suspect
something was going on because he asked her about the incident. S.M.
denied anything had happened because she “felt he would have got mad, said
something there,” and she was “afraid of what could have happened.”
      Another time S.M. and her siblings were in the living room area in the
garage. Cristian was on the computer, C.M. was watching TV, and she was
standing and doing something with her phone. Defendant came downstairs,
stood behind S.M. and rubbed “his private part” against her “butt” and
breathed on S.M.’s neck and kissed it. Cristian looked up and defendant
“backed away,” saying “Oh, what are [you] doing on your phone?” in her view
acting as if “he was interested in what [she] was doing, to play it off like he
wasn’t just doing the things he was doing.”
      S.M. recalled another incident that happened in the downstairs
kitchen. Cristian was there, and she and C.M. were eating. Cristian was not
going to eat with them but decided to stay when defendant walked in. S.M.
wore a tank top, and she (and Cristian) saw defendant “trying to peek
through [her] tank top.” Defendant again tried to “[play] it off” by saying,
“What are you guys eating?”
      S.M. testified, albeit without specificity, about another incident where
defendant put his hands under her underwear and on her “private part” on
the skin. In S.M.’s words: “He would . . . just like rub it, like just touch
it . . . . And he would just do that often—especially when there was no one,
no adult around,” going on to say, “It could be in the kitchen upstairs, in the
kitchen downstairs; it could be in the garage. If there’s no adults, he went for
it.” She later added that “[A] few times” defendant touched her with his hand
over her clothes rather than “skin to skin.”



                                        6
      The touchings happened many more times than the specific memories
S.M. recalled. Defendant “tend[ed] to do the same kind of touching every
time” where “he would touch [her] . . . either on [her] butt, on [her] private, or
on [her] chest.” There were times when defendant touched her in more than
one place at a time, but S.M. could not “remember specifics.” The skin to skin
touching occurred about once a week over the course of years. S.M. testified
she tried to forget the abuse, that she tried to “just black out” because it was
“not something that [she] like[d] to think about.”
      S.M. testified she “wanted to say something but . . . couldn’t.” Asked,
“And what do you think would happen if you told someone?” S.M. said, “I
don’t know what he’s capable of doing. So I can’t give you an exact answer. I
was afraid that something could have happened to my sister and I or my
brother or my parents; that I wouldn’t want that.” S.M.’s parents found out
about the abuse around the end of April or beginning of May 2017.
      S.M. said defendant “never talked about it when he did it,” though one
time he asked S.M. whether she had “told anyone about the stuff he did.”
This happened when S.M. and C.M. were about to shower, and defendant
“peeked” his head into the bathroom and said “Did you tell anyone about . . . ”
not finishing the sentence. S.M. asked, “about what,” and defendant pointed
at her “boob” and “tapped it,” and S.M. realized what he was talking about.
S.M. said, “no,” and defendant replied, “Okay,” and left. “[A] little bit later,”
defendant knocked on the door and asked S.M., “Do you want money?’ S.M.
replied, “no,” and defendant said, “No, I can give you money.”
      S.A.
      S.A. was born in September 2009 and was nine at the time of trial.
During the week she lived with her mother, but would visit her
grandmother’s house on weekends. However, she stopped visiting when she



                                        7
was in the first grade because “something bad happened” in defendant’s
room—he “touched [her] private part,” the part she used “to pee.” S.A. said
defendant told her not to tell anybody about the touching, and she complied
because she “was scared [she] was going to get in trouble” with her mother
and defendant.
      S.A. testified she stopped visiting her father at the house because she
did not want to see defendant. She did not tell her parents her reason for not
going to the house “[b]ecause [she] wanted to forget it.” When she thought
about the incident, she felt “[s]ad.”
      Cristian
      Cristian, the older brother of C.M. and S.M., corroborated much of their
testimony. His first relevant memory was that he was watching TV with
S.M., who was sitting on the couch. Defendant came downstairs and asked
Cristian whether his parents were home; Cristian said, “no,” and defendant
remained downstairs. “[A]fter a little while,” defendant sat next to S.M. and
touched her inside her underwear in the back of her body. Cristian then
heard a noise like the snap of S.M.’s underwear or pajamas.
      Cristian testified that “[t]here [were] a lot of times that my little sister
[C.M.] would come upstairs to eat. And when [defendant] was in the kitchen,
there were four seats at the table and instead of my sister sitting at the other
chairs [defendant] told [C.M.] to sit on his lap. And he was just shaking his
leg or something while she was on his lap.” Sometimes defendant shook both
legs, sometimes just one. While Cristian could not “actually see [defendant’s]
penis,” he “saw [defendant] position it in a way” where C.M.’s “bottom [was]
on his [penis.]” Defendant’s conduct bothered Cristian because he “knew
what [defendant] was trying to do.” Cristian explained, “It looked like he was




                                        8
trying to put his [penis] on, I don’t know, rub it . . . on her bottom. And it just
looked like that to me.”
      When asked how often Cristian witnessed this behavior by defendant,
Cristian answered, “It was most of the time my sister went upstairs to eat” or
“sometimes it would be downstairs.” C.M. was about five or six years old
“when [Cristian] would see this,” and “[i]t happened [for] years.”
      Another time, when Cristian and C.M. were in their grandmother and
defendant’s room, defendant “pulled down [C.M.’s] pants and . . . saw her
butt. And then he [spanked] it” on the bare skin.
      At other times Cristian saw defendant putting his hand in the back of
S.M.’s pants. These incidents happened in “the garage or upstairs.” One
example he described was as he walked into the garage from the backyard, he
saw defendant’s arm “behind S.M.” Cristian also witnessed defendant
squatting behind the gate in the backyard recording S.M.’s legs with his
phone as she rode a stationary bicycle wearing “short shorts.” As soon as
defendant saw Cristian on the other side of the gate, he got up, “said
something [and] just put his phone away.”
      Dr. Urquiza
      As noted above, on July 29, following S.A.’s testimony the People put on
their final witness, expert Dr. Anthony Urquiza, who was on the stand for the
balance of the day, over three hours. Dr. Urquiza’s lengthy testimony was
devoted to child sexual abuse accommodation syndrome (CSAAS), a theory
that identifies behaviors of sexually abused children, testimony our Supreme
Court has held “ ‘is needed to disabuse jurors of commonly held
misconceptions about child sexual abuse, and to explain the emotional
antecedents of abused children’s seemingly self-impeaching behavior.’ ”
(People v. McAlpin (1991) 53 Cal.3d 1289, 1301 (McAlpin).) And we digress



                                         9
momentarily from discussion of the trial testimony, to briefly discuss CSAAS
evidence.
      CSAAS evidence is not relevant to prove that the alleged sexual abuse
occurred, and the expert providing CSAAS testimony may not give “ ‘general’
testimony describing the components of the syndrome . . . to the facts of the
case and conclude the child was sexually abused.” (People v. Bowker (1988)
203 Cal.App.3d 385, 393 (Bowker).) Nor is it proper for an expert to present
“predictive conclusions” (ibid.), such as alleged child abuse victim “should be
believed” or “abused children give inconsistent accounts and are credible
nonetheless.” (Id. at p. 394.) “The expert is not allowed to give an opinion on
whether a witness is telling the truth . . . .” (People v. Long (2005)
126 Cal.App.4th 865, 871.) And admission of CSAAS testimony should not
stray into opining on the unlikelihood of false testimony by child witnesses.
(People v. Julian (2019) 34 Cal.App.5th 878, 885–886 (Julian).)
      It is the case that some aspects of CSAAS are as consistent with false
testimony as with true testimony, and thus the admissibility of CSAAS
testimony must be handled carefully by the trial court. (Bowker, supra,
203 Cal.App.3d at pp. 391, 393; see People v. Bledsoe (1984) 36 Cal.3d 236.)
      And finally on the issue of CSAAS testimony—and particularly
pertinent to one issue here—is law that developed within months of the start
of the trial here, which law emanated from two cases that involved testimony
from Dr. Urquiza himself: People v. Wilson (2019) 33 Cal.App.5th 559
(Wilson), filed on March 27, 2019, and Julian, supra, 34 Cal.App.5th 878,
filed on April 29.
      Wilson, a decision by our colleagues in Division Four, was a prosecution
for 12 counts of lewd conduct against the daughter of Wilson’s live-in
girlfriend, in which Dr. Urquiza testified as to the infrequency of false



                                       10
allegations of child sexual abuse. Surveying numerous cases nationally, both
state and federal, our colleagues held that such testimony invaded the
province of the jury, saying this: “Dr. Urquiza’s testimony had the effect of
telling the jury there was at least a 94 percent chance that any child who
claimed to have been sexually abused was telling the truth. And, although
Dr. Urquiza’s testimony on this point was not expressly directed to either
L.D. or J.D., the practical result was to suggest to the jury that there was an
overwhelming likelihood their testimony was truthful. In so doing, this
testimony invaded the province of the jury, whose responsibility it is to ‘draw
the ultimate inferences from the evidence.’ [Citations.]” (Wilson, supra,
33 Cal.App.5th at pp. 570–571.)
      Our colleagues went on to find the admission of the evidence not
prejudicial, as defendant had called his own expert in rebuttal. (Wilson,
supra, 33 Cal.App.5th at p. 573.)
      Julian involved a prosecution for four counts of lewd acts upon a child
and one count of sexual penetration with a child under 10. Dr. Urquiza
testified about CSAAS theory. (Julian, supra, 34 Cal.App.5th at pp. 882–
883.) The Court of Appeal described what happened next:
      “After presenting CSAAS evidence, the People introduced a new issue—
the statistical percentage of false allegations by child sexual abuse victims.
Urquiza testified false allegations by children ‘don’t happen very often.’ ‘The
range of false allegations that are known to law enforcement or [Child
Protective Services] . . . is about as low as one percent of cases to a high of
maybe 6, 7, 8 percent of cases that appear to be false allegations.’ (Italics
added.) Julian’s trial counsel did not object to this testimony. [¶] Urquiza
testified one study showed that of the 4 percent of cases where there are false
allegations, the ‘largest subgroup’ involved ‘some type [of] custodial dispute.’



                                         11
He also said that research bears out that false allegations are ‘very
infrequent, or rare.’ (Italics added.)” (Julian, supra, 34 Cal.App.5th at
p. 883.)
      Citing many of the same authorities as in Wilson, the Court of Appeal
held that “[t]his statistical probability evidence deprived Julian of his right to
a fair trial.” (Julian, supra, 34 Cal.App.5th at p. 886.) In particular, citing to
Snowden v. Singletary (11th Cir. 1998) 135 F.3d 732, the Court said: “At
trial [in Snowden] an expert witness testified that ‘child witnesses in sexual
abuse cases tell the truth’ 99.5 percent of the time. [Citation.] The court
said, ‘That such evidence is improper, in both state and federal trials, can
hardly be disputed.’ [Citation.] ‘The jury’s opinion on truthfulness of the
children’s stories went to the heart of the case.’ [Citation.] ‘Witness
credibility is the sole province of the jury.’ [Citation.] Allowing this expert
testimony to ‘boost the credibility of the main witness against [the
defendant]’ resulted in a ‘fundamentally unfair’ trial. [Citation.]” (Julian, at
p. 886.)
      The Court of Appeal went on to hold that by failing to object to such
testimony, trial counsel provided ineffective assistance as there was no
justification for the failure to object. And, the court concluded, the errors
were prejudicial under any standard, and reversed and remanded for a new
trial—this, despite the absence of an objection.
      Though, as noted, Wilson and Julian were filed months before trial
here, it would develop that defense counsel (admittedly) and the court and
the prosecutor (evidently) were not aware of either case.
      It was against this background that some 60 pages into his direct
examination, Dr. Urquiza responded that he was “very familiar with the
research on false allegations of sexual abuse, yes,” adding that false



                                       12
allegations by victims of child abuse occurred “very infrequently.” The
specific testimony was as follows:
      “A. Well, first of all, false allegations of sexual abuse do occur,
although . . . very infrequently.
      “There is no body of research that supports the notion that false
allegations of sexual abuse happen with any frequency with any sizable
number.
      “They do occur, I would say, very rarely. Infrequently do they occur.”
      The prosecutor then continued her examination regarding “the
research” on “false allegations”:
      “Q. And so in the majority of cases, vast majority of cases, the research
is what?
      “A. With regard to false allegations?
      “Q. Yes.
      “A. First of all, understand that we’re talking about a small number.
      “It appears as though the largest subgroup for false allegations occurs
in situations of some type of custodial dispute.”
      The prosecutor then asked “about . . . the argument that somebody
could influence a child to make a false allegation?” Dr. Urquiza responded
that it would be “incredibly difficult” to get a child to lie about something so
significant. This is how he put it:
      “But they have tried to get a child to do something sort of parallel to
that and, for the most part, have been very unsuccessful.
      “It is just an incredibly difficult thing to get a child to purposefully lie
about something significant in their lifetime.
      “I hate to say it is impossible, because there’s not a lot of absolutes in
the world, but it would be an incredibly difficult thing to do.”



                                        13
      In short, as part of the prosecution’s case-in-chief, Dr. Urquiza testified
that the incidence of false reporting of child abuse by child-victims was very
rare; that those false reports that did occur occurred primarily in child-
custody disputes; and that children cannot be coached into false allegations.
      Defense counsel’s cross-examination only added to Dr. Urquiza’s
testimony. Asked if the incidence of false reporting was relatively small, Dr.
Urquiza replied “Well, I would get rid of the ‘relatively’.” And later, after
conceding there had been incidences of false allegations, he added “they have
been fairly infrequent[ly].”
      While, as noted, defense counsel (and apparently the court and the
prosecutor) were unaware of the holdings in Wilson and Julian, Dr. Urquiza
apparently was not, as on two occasions in the course of answering questions
as to the statistics on false allegations, he twice paused before answering
and “defer[red]” to the judge. This was the testimony:
      “Q. All right . . . . Then the fifth characteristic of the syndrome is
‘retraction?’
      “A. Correct.
      “Q. And that’s, is that to say that a child may retract all or some of
what was said—
      “A. Correct.
      “Q. —about being abused?
      “A. Correct.
      “Q. And is there a, say, percentage of incidence of retracted
statements?
      “A. There is a very good research study in which that happens to cite a
percentage.




                                       14
      “I am gonna [sic] defer my answer to the judge, just to make sure that if
I say a percentage it’s okay with the judge, being able to provide an answer.
      “THE COURT: Yes. You may go ahead, answer.
      “THE WITNESS: Sure.
      “The, probably one of the best studies that we have on retraction
appears to indicate that somewhere in the range of 20 to 24 percent of kids
who have been abused and disclosed take back the allegation. [¶] . . . [¶]
      “Q. Is there a comparable way of determining what percentage of
children who make false allegations retract them?
      “A. I have that information but would again defer to the judge.
      “THE COURT: Yes, you may answer.
      “THE WITNESS: Okay.
      “Um, there are about a dozen research studies looking at false
allegations of sexual abuse.
      “And of those dozen or so, there’s a range from as low as about one
percent of cases that are determined to be false, to as high [as] about six
percent of cases that are determined to be false.
      “So when I said earlier, when you asked me about that—and I think I
probably said something like ‘very infrequent’ or ‘rare,’ I would really be
talking about one percent to six percent.”
      Following Dr. Urquiza’s testimony, the People rested.
      The Second Amended Information
      The next day, July 30, began with the People filing the second amended
information. This information charged defendant with six counts: (1)
continuous sexual abuse of S.M., a child under the age of 14 (Pen. Code,1 §
288.5, subd. (a)); (2) committing a lewd and lascivious act upon S.M. (§ 288,

      1   All unspecified statutory references are to the Penal Code.


                                        15
subd. (a)); (3) sexual penetration by foreign object of S.M., a child under the
age of 14 and more than 10 years younger than defendant (§ 289, subd. (j));
(4) continuous sexual abuse of C.M., a child under the age of 14 (§ 288.5,
subd. (a)); (5) committing a lewd and lascivious act upon C.M. (§ 288, subd.
(a)); and (6) committing a lewd and lascivious act upon S.A., a child under
that age of 14 (§ 288, subd. (a)). With respect to all counts except count 3,
the information alleged that defendant committed the offenses against more
than one victim. (§§ 667.61, subds. (b), (c), (e)(4), (j)(2), 1203.066, subd.
(a)(7).)
      Defense Case
      Defendant’s counsel made his opening statement, following which
defendant took the stand, where he testified for some four hours. It began
with testimony about various incidents in his childhood, beginning when he
was age five, when his mother made him “kiss her boobs.” One time
defendant’s teenage brother showed him a Polaroid picture of their naked
mother. Another time his brother placed his penis on defendant’s lips. And
after defendant came to the United States (in December 1986) at age 11, a
16-year-old boy abused defendant when he was 14 years old by “penetrating”
his anus “[b]y force.”2
      Turning to his relationship with Cristiana’s family, defendant testified
that once Sitti and her family moved in, there were “confrontations” where


      2 Defendant was asked by his counsel, “As a result of these things
you’ve described for us, did you develop any personal feelings about children
who were sexually abused?” He responded, “Yes,” explaining, “How could
somebody do that to somebody that look[s] up to you? It’s not right, it’s not
right, where you no tell nobody. You ask yourself, ‘Where is my mom?
Where is my dad? Where is . . .’ when they do all that. What would you do
without these people?” Defendant believed children “should not be molested.
They should be kids.”

                                        16
“sometimes they call[ed] the police.” The confrontations took place between
defendant and Sitti as well and one of Cristiana’s sons. Defendant believed
Sitti did not like him, and that the family talked about him in Tagalog, when
he was around, knowing that he spoke only English and Spanish. Despite
that, defendant tried his best to fulfill his role as a step-grandparent,
testifying he especially cherished the gatherings in what he called the
upstairs kitchen room.
      As to his relationship with the children, defendant admitted to having
occasional contact with the children, such as bouncing them on his knee, but
denied anything sexual was taking place. And while he did not babysit either
S.M. or C.M., and “seldom” went to the garage room with the television, he
did often see the children at the home, especially upstairs with Cristiana
present. C.M. would sit on his lap, he admitted, but he denied “touching her
inside her pants.” He also acknowledged that he touched her arms and legs,
but such contact was not for sexual gratification.
      Defendant denied touching S.M.’s private parts, expressly denying he
put his hand in her pants in the upstairs kitchen. And he denied any
“rubbing or squeezing” or that he snapped S.M.’s pajamas. He admitted he
would hug S.M. around her arms and shoulders, but that such was not lewd
conduct. He also admitted that from time to time he would look over S.M.’s
shoulder at her phone, but denied that any such activity was a subterfuge to
press his penis to her bottom. He also admitted that he did carry S.A.—“Of
course I did,” he said—but only appropriately and not with a lewd intent.
And he specifically denied touching S.A.’s bottom or private part. In short,
defendant denied committing the charged crimes.
      To the contrary, he testified he had a good relationship with C.M. and
S.M., and that he “tried to get close to them” and “to get along with them.



                                       17
But there was always Sitti [i]n the way.” According to defendant, Cristiana
babysat S.M. and C.M. when their parents “were not around,” but “you could
count [those occasions] with your fingers on your hand, because Sitti was so
protective of [C.M.]”
      Defendant’s testimony about one incident was enlightening. That is, he
acknowledged he may have touched C.M.’s arm in the garage, but denied that
he did so “with the intent of sexually arousing [him]self or her.” Asked
whether he had ever touched C.M.’s “private part and her butt more than five
times,” he recounted an incident in 2016 where Sitti asked him to help C.M.
after she finished using the toilet. He said he refused, explaining, “But I
knew better, I knew better not to do it. I knew better not to go there with
[C.M.] Even though I could have, but I didn’t, because it was not right.”
      Asked on cross-examination, “And what exactly would be wrong with
helping a child in the bathroom? Wouldn’t you say all adults help children in
the bathroom?” defendant said, “All adults in the bathroom, yes, they do of
course. But I didn’t see it right. Because like I said, again, I was trying to
save myself from being in [that] situation where I am right now.” When
asked, “So at the time you were thinking to yourself, ‘I better not go in the
bathroom to help [C.M.] so that she does not accuse me of child molestation?”
defendant replied, “That was not on my head.” The prosecutor continued,
“Then why exactly didn’t you go into the bathroom to help [C.M.]? Because
you said the reason why you didn’t go into the bathroom to help [C.M.] is
because you didn’t want to be in this situation?” Defendant replied, “Exactly.
I could be wrongly accused for doing something that was normal.”
      Defendant’s testimony about Sitti notwithstanding, he presented Sitti
as a defense witness. Following her testimony, both sides rested, and trial
was continued to August 1.



                                       18
      The Verdict
      On August 1, counsel gave their arguments and following closing
instructions the case was in the hands of the jury at 2:48 p.m. At 4:06 p.m.
the jury announced it had a verdict, but had a question. The court answered
the question at 4:15 p.m., and at 4:43 the jury returned its verdict, finding
defendant guilty of continuous sexual abuse of S.M. and C.M. (counts 1 and
4), and committing a lewd and lascivious act on S.A., a child under the age of
14 (count 6.) The jury also found true the charged multiple victim
enhancements. The jury made no findings on counts 2, 3, and 5, which had
been charged in the alternative and those counts were later dismissed at
sentencing.
      The Motion for New Trial
      On September 30, defendant filed a “non-statutory motion for new
trial,” based on the admission of the evidence held inadmissible by Wilson
and Julian. It was accompanied by a declaration from defendant’s counsel
that acknowledged he did not object to the prosecutor’s questions to Dr.
Urquiza regarding false allegations of child sexual abuse and, in fact, during
cross-examination asked follow-up questions regarding that topic. The
declaration admitted counsel was unaware of the Julian decision until after
Dr. Urquiza’s testimony, and that he “became aware of the decision on
September 4, 2019, when I was advised of it by another attorney with respect
to an unrelated case.” The declaration added that had counsel been aware of
Julian he would have moved in limine to exclude Dr. Urquiza’s testimony
and would not have aggravated the prejudicial impact of such evidence by
allowing him to expand on the matter in cross-examination. This evidence
was, as in Julian, “inadmissible and . . . it deprived [defendant] of his right to




                                       19
a fair trial.” And, counsel acknowledged, his failure to object to this evidence
constituted ineffective assistance.
      The prosecutor filed opposition. Citing Julian and Wilson, the
prosecutor conceded “that the statistical evidence mentioned by Dr. Urquiza
should not have been admitted.” However, she argued, defendant forfeited
the issue by failing to object and in any event, “there is no reasonable
probability that, absent the statistical evidence,” the outcome of the trial
would have been more favorable to defendant.
      Defense counsel filed a reply, conceding that he forfeited his challenge
to the complained-of testimony by failing to object to it. However, he urged,
his failure “to pose such an objection constituted ineffective assistance of
counsel and denied [defendant] a fair trial.”
      The motion came on for hearing on October 23, a lengthy hearing that
resulted in a reporter’s transcript of 24 pages. Among other things, the court
noted that Dr. Urquiza’s “testimony was relatively brief” and he “was not
subject to the extensive direct, cross, redirect, recross that he testified to” in
Julian. The court further noted that it “emphasized to [the jurors] that . . . it
was their task to judge the credibility or believability of the witnesses.” And
the court continued, “The People focused their closing argument on the
testimony of . . . the four minor witnesses, and emphasized to the jury they
alone were the judges of the credibility of each of the witnesses. Having said
that, even if Dr. [Urquiza’s] testimony should not have been admitted, it
wasn’t objected to and therefore not admitted or limited in some way, I don’t
think that it would have changed the outcome of this case.”
      Defense counsel challenged the trial court’s comments and attacked the
credibility of the children’s testimony. The court responded that “I think that
the testimony of all those children was so overwhelmingly compelling and



                                        20
credible,” reiterating that even had defense counsel objected, the outcome of
the trial would not have been different.
      Responding, the prosecutor first commented on the incredible nature of
defendant’s testimony, and then noted that “neither the People nor the
defense made any mention whatsoever of this statistical evidence including
in arguments”—a comment with which defense counsel agreed.
      At the conclusion of the hearing, the trial court denied the motion.
      The Sentence
      On November 8, defendant was sentenced to consecutive terms of 25
years to life for each of the sexual abuse counts (§ 288.5, (counts 1 and 4)),
and a concurrent term of 25 years to life on the lewd conduct count (§§ 288.5,
subd. (a), 667.61 (count 6)).
                                DISCUSSION
      Substantial Evidence Supports the Conviction for Continuous
      Residential Abuse of C.M. (Count 4)
      Defendant’s first argument, couched in terms of claimed generic
testimony, is in defendant’s words that “where generic testimony is supplied,
it must sufficiently differentiate between counts to ensure that the various
types of unlawful conduct have in fact occurred and that the number of counts
is supported,” and that the “various acts described in C.M.’s testimony—lewd
conduct combined with otherwise common grandparent contact—did not
adequately differentiate lawful conduct from the proscribed three acts.”
Thus, there is no substantial evidence supporting defendant’s conviction on
count 4.
      Our Supreme Court distilled the applicable law just two months ago, in
People v. Navarro (Oct. 28, 2021, S165195) 12 Cal.5th 285, 302: “ ‘[W]hen
reviewing a challenge to the sufficiency of the evidence, we ask “ ‘whether,
after viewing the evidence in the light most favorable to the prosecution, any


                                       21
rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.’ ” [Citation.] Because the sufficiency of the
evidence is ultimately a legal question, we must examine the record
independently for “ ‘substantial evidence—that is, evidence which is
reasonable, credible, and of solid value’ ” that would support a finding beyond
a reasonable doubt.’ (People v. Banks (2015) 61 Cal.4th 788, 804 (Banks).) In
doing so, we ‘view the evidence in the light most favorable to the jury verdict
and presume the existence of every fact that the jury could reasonably have
deduced from that evidence.’ (People v. Reed (2018) 4 Cal.5th 989, 1006
(Reed).) ‘We must also “accept logical inferences that the jury might have
drawn from the circumstantial evidence.” ’ (People v. Flores (2020) 9 Cal.5th
371, 411 (Flores).) We do not question the credibility of a witness’s testimony,
so long as it is ‘not inherently improbable,’ nor do we reconsider the weight to
be given any particular item of evidence. (Reed, at p. 1006; see id. at
p. 1007.)”
      As that court has added on other occasions, “Reversal . . . is
unwarranted unless it appears ‘that upon no hypothesis whatever is there
sufficient substantial evidence to support [the conviction].’ ” (People v. Bolin
(1998) 18 Cal.4th 297, 331.) “ ‘ “[T]he relevant question is whether, after
viewing the evidence in the light most favorable to the prosecution, any
rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” ’ ” (People v. Kelly (1990) 51 Cal.3d 931, 956.)
      Count 4 was, as noted, based on section 288.5, subdivision (a), which
provides, “Any person who either resides in the same home with the minor
child or has recurring access to the child, who over a period of time, not less
than three months in duration, engages in three or more acts of substantial
sexual conduct with a child under the age of 14 years at the time of the



                                       22
commission of the offense, as defined in subdivision (b) of section 1203.066, or
three or more acts of lewd or lascivious conduct, as defined in ection 288, with
a child under the age of 14 years at the time of the commission of the offense
is guilty of the offense of continuous sexual abuse of a child . . . .”
      Subdivision (b) of section 288.5, states, “To convict under this section
the trier of fact, if a jury, need unanimously agree only that the requisite
number of acts occurred not on which acts constitute the requisite number.”
And to establish a violation of section 288.5, “the prosecution need not prove
the exact dates of the predicate sexual offenses in order to satisfy the three-
month element. Rather, it must adduce sufficient evidence to support a
reasonable inference that at least three months elapsed between the first and
last sexual acts. Generic testimony is certainly capable of satisfying that
requirement . . . .” (People v. Mejia (2007) 155 Cal.App.4th 86, 97.)
      That said, our Supreme Court has noted that “The victim, of course,
must describe the kind of act or acts committed with sufficient specificity,
both to assure that unlawful conduct indeed has occurred and to differentiate
between the various types of proscribed conduct (e.g., lewd conduct,
intercourse, oral copulation or sodomy). Moreover, the victim must describe
the number of acts committed with sufficient certainty to support each of the
counts alleged in the information or indictment (e.g., ‘twice a month’ or ‘every
time we went camping’). Finally, the victim must be able to describe the
general time period in which these acts occurred (e.g., ‘the summer before my
fourth grade,’ or ‘during each Sunday morning after he came to live with us’),
to assure the acts were committed within the applicable limitation period.”
(People v. Jones (1990) 51 Cal.3d 294, 316, italics omitted (Jones).)




                                         23
      Such evidence was present here, C.M.’s testimony sufficiently specific
with respect to the number and types of unlawful acts defendant committed
within the statutory period.
      As set forth in detail above, C.M. testified that defendant touched her
on her arms, legs, “butt,” and “private,” going on to mark a diagram showing
the body parts defendant touched. She described one specific incident in
defendant’s bedroom where he touched her “private part” and “butt,” going on
to testify he touched her “private” and “butt” “more than five times,” from the
end of kindergarten to second grade.3
      C.M. described other incidents, including one time in the garage when
defendant ran his hand “up and down the side of her arm” while she wore a
sleeveless nightgown; another time defendant touched her leg while she wore
a nightgown. And, she said, defendant touched her in the garage “[m]ore
than once.”
      “More than five times”; more than “once” in the garage; and from the
“end of kindergarten to second grade.” In sum, C.M.’s testimony established
that defendant repeatedly molested her for years during a time frame longer
than the statutory three-month period.
      Indeed, defendant’s own brief might be said to concede the point,
where, in its last argument as to cruel and unusual punishment, defendant
attempts to minimize the nature of his crimes here, attempting to compare
his conduct to that of the defendant in In re Rodriguez (1975) 14 Cal.3d 639
(Rodriguez). This is how defendant himself describes the record:




      3She said the touching started in the summer, though she was “not
sure” whether it was between kindergarten and first grade, and could have
been between first and second grades.

                                        24
      “Nor is there any evidence that defendant planned to escalate his
behavior beyond inappropriate touching—which, based on the testimony
provided, included mostly over-the-clothes touching—or that he ‘attempted
[any] of the dangerous offenses sometimes associated with violations of
section 288.’ (Rodriguez, supra, 14 Cal.3d at p. 655.)
      “The evidence of the duration of the touchings does not indicate such
were extensive. Three instances were described by C.M.’s testimony: C.M.
was lying on her grandmother’s bed watching television. ‘And he put his
hand on top of my private part.’ [Citation.] C.M. described the contact as ‘on
the skin,’ and that he was ‘moving around his hand.’ [Citation.] During this
episode [defendant] also touched her bottom, ‘he was done with the
private . . . flipped over his hand to my butt.’ [Citation.] C.M. described a
second touching that occurred in the garage/living room space that occurred
while she [was] seated watching television and her parents were in the room.
[Citation.] [Defendant] ran his hand up and down her arm while she was
wearing a nightgown. [Citation.] This type of touching occurred ‘More than
once.’ [Citation.] When [defendant] would touch her in the garage it was on
the arms or legs, not C.M.’s privates. C.M. also generically described the
touching by [defendant] when she was upstairs playing, ‘A. I would usually
be upstairs, playing with my cousins.’ [Citation.] [¶] To C.M.’s own
testimony was added that of her brother describing an act different from
those described by C.M. herself. Cristian . . . testified at trial when he saw
C.M. in [defendant’s] lap at the dinner table, [defendant’s] leg was bouncing,
‘And he was just shaking his leg or something while she was on his lap.
[Citation.] [‘Sometimes both, sometimes one.’] This occurred multiple times.
[Citation.]”




                                       25
      As defendant’s acknowledgement indicates, C.M.’s brother Cristian
supported C.M.’s testimony—and then some. He described various acts
defendant committed, their frequency, and the general time frame in which
they occurred. According to Cristian, “most of the time [C.M.] went upstairs
to eat” and “sometimes . . . downstairs,” defendant placed C.M. on his lap in
such a way as to position his penis on her bottom and shook his legs. And
Cristian said, “[i]t happened [for] years.” Cristian also witnessed defendant
spank C.M.’s bare butt, at one point saying he saw defendant molest C.M.
“every time” he saw the children.
      In sum, Cristian bolsters the credibility of C.M.’s testimony and
provides additional details regarding other incidents of abuse. (See Jones,
supra, 51 Cal.3d at p. 316 [“Additional details regarding the time, place or
circumstances of the various assaults may assist in assessing the credibility
or substantiality of the victim’s testimony, but are not essential to sustain a
conviction”].)
      In addition to all of the above, we note that defendant’s argument is
based on a myopic reading of the record, attempting to view the evidence in
the light most favorable to him, perhaps best shown by the language of his
argument, describing that the “various acts in C.M.’s testimony—lewd
conduct combined with otherwise common grandparent contact—did not
adequately differentiate lawful conduct from the proscribed three acts.”
“Otherwise common grandparent contact?” The evidence must be viewed
otherwise. (People v. Zamudio (2008) 43 Cal.4th 327, 357; People v. Bolin,
supra, 18 Cal.4th at p. 331.)




                                       26
      One Aspect of Dr. Urquiza’s Testimony Was Improperly
      Admitted, But the Error Was Harmless
      Defendant’s second argument, to which he devotes over 20 pages in his
brief, is that Dr. Urquiza’s testimony about the infrequency of false reports
deprived defendant of a fair trial.
      By way of brief recap, Dr. Urquiza was allowed to answer questions
about the supposed infrequency of false claims of sexual abuse, testimony
that had recently been held inadmissible in Wilson and Julian. Defendant’s
counsel, admittedly unaware of the cases, did not object, and the trial court
allowed Dr. Urquiza to answer. The People argue that defendant forfeited
the claim in response to which defendant alternatively argues ineffective
assistance of counsel.
      As the People acknowledge, the evidence was improperly allowed, as it
was in direct disregard of Wilson and Julian, as it would appear Dr. Urquiza
himself knew. We conclude that the error was harmless, and thus could not
be the basis of a successful ineffective assistance of counsel claim.
      Julian, on which defendant most heavily relies, is distinguishable. In
Julian, like here, defendant’s counsel did not object to the evidence. The
Court of Appeal nevertheless held that the claim was not forfeited in the
circumstances there, circumstances that were a far cry from those here. The
Court of Appeal described those circumstances:
      “Urquiza used that opportunity to repeatedly reassert his claim that
statistics show children do not lie about being abused. [Julian’s] counsel’s
questions about multiple studies only opened the door to a mountain of
prejudicial statistical data that fortified the prosecutor’s claim about a
statistical certainty that defendants are guilty. (In re Jones (1996) 13 Cal.4th
552, 571.)




                                       27
         “Moreover, in closing argument, the prosecutor asked the jury to rely
on Urquiza’s statistical evidence that ‘children rarely falsify allegations of
sexual abuse.’ He reminded jurors that Urquiza ‘quoted a Canadian study for
over 700 cases, not a single one where there was a false allegation.’ (Italics
added.) The claim that there is a zero percent chance children will fabricate
abuse claims replaced the presumption of innocence with a presumption of
guilt.
         “In his closing argument, Julian’s counsel discussed his position
regarding Urquiza’s testimony about the ‘12 studies,’ the Canadian study, the
Trocme & Bala study, a social worker study showing ‘four percent or five
percent’ as false allegations, and the prosecutor’s claim that ‘false allegations
are very rare.’ When he discussed the statistical percentage of false
allegations in a study called ‘false allegations of sexual abuse of children and
adolescents,’ the prosecutor objected. The court stopped the argument for a
15-minute recess. When the jury returned, the court instructed jurors that
there was ‘a disagreement’ by counsel about ‘a certain study.’ The jury
should decide the issue based on the evidence introduced about the study, not
what the lawyers remember about it. Consequently, the jurors’ attention was
directed, once again, to the statistical study evidence right before they began
their deliberations.” (Julian, supra, 34 Cal.App.5th at pp. 888−889.)
         Here, by contrast, the complained-of testimony was never mentioned in
any closing argument, as defense counsel conceded below at the hearing on
the motion for new trial.
         More specifically, in the prosecutor’s opening argument, not one thing
was said about Dr. Urquiza, his name never once mentioned.
         Then, in defendant’s closing argument, his counsel made three
references to how the case was one of “she said, he said.” Following that,



                                         28
counsel made brief reference to Dr. Urquiza and CSAAS, ending his brief
response with the statement that “his testimony was pretty much useless.”
      Against that background, the People’s brief closing argument—10
pages of reporter’s transcript in total—referred to Dr. Urquiza, but only to
urge the jury his testimony was “helpful” and that, as the jury had been
instructed, his testimony addressed issues of the children’s “credibility.”4
This is what she said:
      “So I think that his testimony was very important. [¶] And I think
that counsel’s comments regarding the credibility of witnesses regarding the
statements were ignoring Dr. Urquiza’s testimony. [¶] Their conduct, viewed
in light of Dr. Urquiza’s testimony makes a lot of sense. [¶] So I think it was
very important to hear from an expert on these issues in terms of what
common responses are.” Nothing was said about the infrequency of false
reporting.
      Unlike the situation in Julian, the prosecutor did not, as defendant’s
brief describes it, take “advantage” of the improperly admitted testimony. As
the trial court put it at the hearing on the new trial motion, Dr. Urquiza’s
“testimony was relatively brief” and he “was not subject to the extensive


      4   The jury had been instructed as follows with CALCRIM No. 1193:
     “You have heard testimony from Dr. Anthony Joseph Urquiza
regarding child sexual abuse accommodation syndrome.
     “Dr. Urquiza’s testimony about child sexual abuse accommodation
syndrome is not evidence that the defendant committed any of the crimes
charged against him.
      “You may consider this evidence only in deciding whether or not the
conduct of [C.M.], [S.M.] and [S.A.] was not inconsistent with the conduct of
someone who has been molested, and in evaluating the believability of their
testimony.”



                                       29
direct, cross, redirect, recross that he testified to” in Julian. The court noted
that it “emphasized to [the jurors] that it was their task to judge the
credibility or believability of the witnesses,” and, the court continued, “The
People focused their closing argument on the testimony of . . . the four minor
witnesses, and emphasized to the jury they alone were the judges of the
credibility of each of the witnesses.” And the court added, “even if Dr.
[Urquiza’s] testimony should not have been admitted, it wasn’t objected to
and therefore not admitted or limited in some way, I don’t think [the
testimony] would have changed the outcome of this case,” especially given
what the court described as the children’s testimony that “was so
overwhelmingly compelling and credible.”
      On top of all that, we note that the jury announced it had a verdict one
hour and 18 minutes after the matter was in their hands—this, after a seven-
day trial. It was hardly a close case.
      Our conclusion that the evidence was harmless beyond a reasonable
doubt likewise defeats any ineffective assistance of counsel claim, as
defendant could not prove one of the two requisite elements of such a claim, a
“reasonable probability that, but for counsel’s unprofessional errors, the
result of the proceeding would have been different.” (Strickland v.
Washington (1984) 466 U.S. 668, 687–688, 694; see People v. Ledesma (1987)
43 Cal.3d 171, 217 [to obtain relief for ineffective assistance of counsel,
defendant must establish prejudice].)
      Contrary to defendant’s assertion that the case “presented close issues
of fact,” as the trial court observed the children’s testimony was
“overwhelmingly compelling and credible,” each child corroborating the
others’ testimony that demonstrated defendant was for years a serial sex
abuser. By contrast, defendant’s testimony was hardly credible, and



                                         30
evidenced his consciousness of guilt. For example, on cross-examination
defendant acknowledged that each of the children was “sweet,” “respectful,”
and honest until May 2017, when they finally accused him of sexual
molestation, an unexplained assertion that is difficult to believe. Defendant
also made several bizarre statements on the stand that undermined his
credibility, including testifying that he actively tried to avoid being accused of
child molestation by not helping C.M. in the bathroom, not spending time
with S.M. in the garage, and not changing S.A.’s diapers.
      The Trial Court Properly Instructed Regarding the Cross-
      Admissibility of the Charged Offenses
      Defendant next argues that CALCRIM No. 1191B erroneously allowed
the jury to consider any charged offense it found beyond a reasonable doubt
as propensity evidence with respect to the other charged offenses, and thus
deprived him of due process and lessened the prosecution’s burden of proof.
      By way of background, during the conference on instructions, the
prosecutor asked the trial court to give CALCRIM No. 1191B.5 Expressly
recognizing that the instruction was proper under People v. Villatoro (2012)
54 Cal.4th 1152 (Villatoro), defense counsel nevertheless objected “primarily
for the purpose of preserving” defendant’s right to appeal the issue. And, he



      5CALCRIM No. 1191B reads as follows: “If the People have proved
beyond a reasonable doubt that the defendant committed one or more of these
crimes, you may, but are not required to, conclude from that evidence that
the defendant was disposed or inclined to commit sexual offenses, and based
on that decision, also conclude that the defendant was likely to commit [and
did commit] the other sex offense[s] charged in this case.
      “If you find that the defendant committed one or more of these crimes,
that conclusion is only one factor to consider along with all the other
evidence. It is not sufficient by itself to prove that the defendant is guilty of
another crime. The People must still prove (the/each) (charge/ [and]
allegation) beyond a reasonable doubt.”

                                        31
added, “I would object on the grounds . . . that use of this instruction violates
[defendant’s] right to due process, is prejudicial to his defense, and
impermissibly lessens the prosecution’s burden of proof beyond a reasonable
doubt with respect to any charge in which the jury relies upon this
instruction to convict, because they had previously convicted or arrived at the
conclusion, he should be convicted of one of the other charges. And I agree
with Justice Corrigan’s opinion that it basically allows the jury to bootstrap
one count in front of another.”
      The prosecutor responded that the instruction was appropriate because
“it explicitly states . . . that the People must still prove each charge and
allegation beyond a reasonable doubt.” And the trial court granted the
request to include the instruction, explaining that the evidence was cross-
admissible under the Evidence Code, with a lengthy explanation why.6


      6 This was the explanation: “I would also note here, having heard the
testimony of the three victims in this case that, although their accounts of
their respective attacks did have some differences, their version and the
circumstances of their attacks were very similar in a number of different
respects.
      “All three of the victims were young girls under the age of 14;
      “All three of the victims were the granddaughters by marriage, the
step-granddaughters of the defendant;
      “The attacks all occurred in the defendant’s home;
      “Two of the girls actually resided there. The other girl visited on
occasion. She lived with her [mother];
     “The touching was very similar that they each experienced or suffered
through;
      “And they were roughly within the same age range when the assaults
occurred.
     “So the evidence with respect to each event was highly probative of the
defendant’s propensity to commit the offense.


                                        32
      CALCRIM No. 1191B, the instruction on the cross-admissibility of
charged sex offenses, does not violate due process or lower the prosecutor’s
burden of proof, as our Supreme Court made clear in Villatoro, in its
discussion of the precursor to CALCRIM No. 1191B: “the instruction clearly
t[ells] the jury that all offenses must be proven beyond a reasonable doubt,
even those used to draw an inference of propensity. Thus, there [is] no risk
the jury would apply an impermissibly low standard of proof.” (Villatoro,
supra, 54 Cal.4th at p. 1168.) Moreover, and as in Villatoro, the trial court
here instructed with CALCRIM No. 220, “which defines the reasonable doubt
standard and reiterates that the defendant is presumed innocent; it also
explains that only proof beyond a reasonable doubt will overcome that
presumption.” (Villatoro, supra, 54 Cal.4th at p. 1168.) CALCRIM No.
1191B “did not impermissibly lower the standard of proof or otherwise
interfere with defendant’s presumption of innocence.” (Villatoro, at p. 1168.)
      Defendant does not dispute that each of the charged offenses were
sexual offenses within the meaning of Evidence Code section 1108,
subdivision (d)(1)(A).7 Nor does he challenge the trial court’s cross-
admissibility analysis under the Evidence Code. Rather defendant maintains
that cross-admissibility in this case deprived him of “his due process right to
a fair trial” because “the jury was not instructed with” CALCRIM No. 3515,


     “Any so its value substantially outweighs any prejudice with regard to
[Evidence Code section] 352.”
      7 Evidence Code section 1108, subdivision (a), provides, “In a criminal
action in which the defendant is accused of a sexual offense, evidence of the
defendant’s commission of another sexual offense or offenses is not made
inadmissible by section 1101, if the evidence is not inadmissible pursuant to
section 352.” Subdivision (d)(1)(A) of Evidence Code section 1108, defines
“sexual offense” as “a crime under the law of a state or of the United States
that involved any of the following: [¶] Any conduct proscribed by . . .
section . . . 288, . . . 288.5, or 289 of the Penal Code.”

                                       33
which provides, “ ‘Each of the counts charged in this case is a separate crime.
You must consider each count separately and return a separate verdict for
each one.’ ” Thus, defendant maintains, “jurors were left to their own devices
on whether the multiple offenses could be considered all at once in deciding
whether [defendant] actually harbored lewd intent during any of the
variously described contacts included in the continuous abuse allegations.”
And he goes on, “Where various acts may be confused as supplying the basis
for a charge, instruction allowing jurors to apply conviction of one count as
evidence of others dilutes the unanimity standard that the jury ‘must
consider each count separately and return a separate verdict for each one.’ ”
      As defendant acknowledges, the trial court was not required to give
CALCRIM No. 3515 sua sponte. (People v. Beagle (1972) 6 Cal.3d 441, 456,
abrogated on other grounds in People v. Diaz (2015) 60 Cal.4th 1176, 1190
[“An instruction that the jury must decide each count separately on the
evidence and law applicable thereto, uninfluenced by their verdict on any
other count, need not be given in the absence of a request therefor”].)
Defendant did not request the instruction, and thus forfeited his argument.
(People v. Jennings (2010) 50 Cal.4th 616, 675 [where defendant fails to
request instruction on which the court has no sua sponte duty to instruct,
defendant forfeits claim of error on appeal].)
      In any event, the argument is meritless. The absence of CALCRIM
No. 3515 did not lower the prosecution’s burden of proof.
      Contrary to defendant’s unsupported statement, the jurors were not
“left to their own devices.” Again, Villatoro is apt: “It is . . . the jury’s factual
finding that defendant has committed a sex offense[] that the jury relies on to
draw an inference of disposition or propensity. Specifically, [CALCRIM No.
1191B] explained to the jury that if it decided defendant had committed a



                                         34
charged sex offense, ‘from that evidence’ it could conclude that defendant had
a disposition to commit the other charged sex offenses, and that based on that
decision, the jury could also conclude that defendant was likely to and did
commit the other charged sex offenses. [Citations.] Ultimately, the . . .
instruction affirmed that evidence that the defendant committed a charged
offense ‘is not sufficient by itself to prove the defendant is guilty of another
charged offense.’ ” (Villatoro, supra, 54 Cal.4th at p. 1165.) Nothing in
CALCRIM No. 1191B invited the jury not to consider each count separately
or not render a separate verdict on each count.
      Defendant also asserts that “Use of cross-count propensity evidence in
a case where multiple and various acts describe the basis for a continuing
abuse charge strains Evidence Code section 1108 too far. Where generic
testimony is used to describe conduct constituting an offense, testimony must
still show ‘the kind of act or acts committed with sufficient specificity, both to
assure that unlawful conduct indeed has occurred and to differentiate
between the various types of proscribed conduct.’ (Jones, supra, 51 Cal.3d at
p. 316.)” And, he maintains, “Instructing jurors that they may apply
evidence of the ‘various types of proscribed conduct’ across counts dilutes
Jones’ due process standard too far.”
      As the People point out, this argument confuses pretrial due process
notice requirements for generic testimony (discussed in Jones) with claimed
instructional error. It is unclear how, with evidence surviving pretrial
scrutiny for sufficient specificity, CALCRIM No 1191B can dilute a due
process standard the evidence has already met. (See Jones, supra, 51 Cal.3d
at p. 318 [“given the availability of the preliminary hearing, demurrer and
pretrial discovery procedures, the prosecution of child molestation charges
based on generic testimony does not, of itself, result in a denial of a



                                        35
defendant’s due process right to fair notice of the charges against him”].) And
to the extent defendant contends generic testimony violates a defendant’s
right to a unanimous jury, Jones rejected that argument. (Id. at pp. 321–
322.)
        Defendant further asserts that CALCRIM No. 1191B was ambiguous
and “allowed dilution of the burden of proof of the critical issue of whether
lewd intent accompanied the various acts described as the basis for
continuous abuse and lewd act counts.” However, defendant did not request
clarification of any claimed ambiguity, again resulting in a forfeiture.
(People v. Covarrubias (2016) 1 Cal.5th 838, 911 (Covarrubias) [“defendant’s
failure to seek amplification or further clarification of the standard
instruction forfeits this issue on appeal”].) Furthermore, as discussed above,
the instruction did not dilute the burden of proof with respect to the requisite
lewd intent because it made clear that the People must prove each element,
including intent, “beyond a reasonable doubt before [the jury] may consider
one charge as proof of another charge.” (Villatoro, supra, 54 Cal.4th at
p. 1167.)
        Finally, defendant asserts, without argument or authority, “the
instruction as given tended toward court comment on the evidence” because it
stated, “the People presented evidence that the defendant committed the
crimes,” suggesting that the instruction should have stated, “ ‘the People
presented evidence for the purpose of showing that the defendant committed
the crimes of . . . .’ ” Passing over that defendant did not request such
language and thus forfeited the contention, (Covarrubias, supra, 1 Cal.5th at
p. 911), the assertion is unsupported by argument or authority and is to be
disregarded. (Cal. Rules of Court, rule 8.204(a)(1)(B).)




                                       36
      In addition to all the above, any error in the instruction—and
defendant has not demonstrated any—could not be reversible error, as even
without cross-admissibility each victims’ testimony was compelling. C.M.
and S.M. testified that defendant touched them a sufficient number of times
and within the requisite statutory period of time to satisfy sections 288 and
288.5. C.M. testified that defendant touched her “private” and “butt” “more
than five times” from the end of kindergarten to second grade. S.M. testified
that defendant touched her “boobs,” “butt,” and “private part” from ages eight
to 11. And Cristian’s testimony corroborated that defendant had lewd intent
when he touched them.
      The Trial Court Properly Instructed Regarding the Intent
      Required for “Substantial Sexual Conduct” in the Context of
      Continuous Sexual Abuse

      Defendant next argues that the trial court erroneously instructed the
jury that “substantial sexual conduct” requires only general intent and, as we
understand the argument, the conviction on count 1 cannot stand.8
      By way of background, based on CALCRIM Nos. 225 and 251, the trial
court instructed the jury in relevant part as follows:
      “In evaluating the crimes charged in counts 1 and 4, each of which
charges a violation of Penal Code section 288.5, subd[ivision] (a), if any of the
three acts required to prove those charges are violations on Penal Code
section 288, subd[ivision] (a), with respect to those acts, the People must
prove not only that the defendant did the acts charged, but also that he acted
with a particular intent. The instruction for Penal Code section 288,
subd[ivision] (a), explains the intent required.


      8 He also suggests the prosecution improperly relied on penetration of
S.M.’s labia majora rather than her vagina in proving “substantial sexual
conduct.”

                                       37
      “If one of the three required acts to prove the crime charged in count 1
is a violation of Penal Code section 289, subd[ivision] (j), with respect to that
act the People need not prove that the defendant acted with a particular
intent.”
      Thereafter, based on CALCRIM No. 1120, the court instructed the jury
in relevant part that: “The defendant is charged in counts 1 and 4 with
continuous sexual abuse of a child under the age of 14 years, in violation of
Penal Code section 288.5, subd[ivision] (a).
      “To prove that the defendant is guilty of this crime, the People must
prove that:
      “1. The defendant lived in the same home with or had recurring access
to a minor child;
      “2. The defendant engaged in three or more acts of substantial sexual
conduct or lewd or lascivious conduct with the child;
      “3. Three or more months passed between the first and last acts;
      “AND
      “4. The child was under the age of 14 years at the time of the acts.
      “Substantial sexual conduct means penetration of the child’s vagina by
any foreign object.”
      Discussing the continuous sexual abuse of S.M. during closing
argument, the prosecutor stated, “The court mentioned substantial sexual
conduct. That is not the theory that we are proceeding on. It’s lewd or
lascivious acts, so don’t be confused about that.” And in discussing the
elements of count 3—sexual penetration in violation of section 289,
subdivision (j)—the prosecutor noted, “Penetration of the genital opening
refers to penetration of the labia majora, not the vagina.” There was no
instructional error.



                                        38
      “[S]ubstantial sexual conduct” in the context of a section 288.5 violation
is “defined in subdivision (b) of section 1203.066.” (§ 288.5, subd. (a).) And
that subdivision states, “ ‘Substantial sexual conduct’ means penetration of
the vagina or rectum of either the victim or the offender by the penis of the
other or by any foreign object, oral copulation, or masturbation of either the
victim or the offender.” “Substantial sexual conduct . . . does not require any
kind of specific intent.” (People v Garcia (2014) 229 Cal.App.4th 302, 312, fn.
3; see also People v. Avina (1993) 14 Cal.App.4th 1303, 1313 [“A conviction for
section 288.5 . . . could be based upon a course of substantial sexual conduct
within the meaning of section 1203.066, subdivision (b), which requires no
specific intent”].)
      In sum, “substantial sexual conduct” within the meaning of continuous
sexual abuse does not require proof of specific intent. And in any event the
prosecutor did not rely on “substantial sexual conduct” in proving count 1,
her argument regarding penetration pertained to count 3—sexual
penetration by foreign object—of which defendant was not convicted.
Defendant’s complaints regarding the type of penetration the prosecutor
argued for count 3 are irrelevant to his claim of error with respect to count 1.
      Defendant’s Claim of Prosecutorial Misconduct Was Forfeited,
      and the Alternative Claim of Ineffective Assistance of Counsel
      Has No Merit
      As noted above, defendant’s direct testimony included his describing
various incidents of a sexual nature when he was a young person, including
incidents involving his mother, his brother, and another person. Apparently
based on that testimony, on cross-examination the prosecutor asked
defendant: “And, sir, are you aware that two-thirds of child molesters report
that they, themselves, were molested as children?” Defense counsel objected,




                                       39
“Irrelevant, whether he knows that or not.” The court overruled the
objection, and defendant answered, “I did not know that.”
      Defendant argues that the prosecutor committed misconduct by
referring to facts not in evidence and asking an argumentative question;
alternatively he argues trial counsel was ineffective if the issue was not
preserved for appeal. We conclude the argument was forfeited—and
defendant’s alternative argument has no merit.
      “ ‘ “As a general rule, a defendant may not complain on appeal of
prosecutorial misconduct unless in a timely fashion—and on the same
ground—the defendant made an assignment of misconduct and requested
that the jury be admonished to disregard the impropriety.” ’ ” (Covarrubias,
supra, 1 Cal.5th at p. 894; People v. Samayoa (1997) 15 Cal.4th 795, 841.)
Here, defense counsel did not object on the grounds of misconduct, facts not
in evidence, or argumentativeness. Nor did counsel ask for the jury to be
admonished.
      Defendant acknowledges these failures, and also acknowledges the law
requiring a defendant claiming prosecutorial misconduct to make a timely
and specific objection and ask for an admonition. (People v. Samayoa, supra,
15 Cal.4th at p. 841.) That law applies here, and any claim of prosecutorial
misconduct claim is forfeited.
      Defendant’s alternative ineffective assistance claim fails because he
does not demonstrate deficient performance or prejudice. (Strickland, supra,
466 U.S. at pp. 687–688, 694.) Where, as here, “ ‘the record does not
illuminate the basis for the challenged acts or omissions, a claim of
ineffective assistance is more appropriately made in a petition for habeas
corpus.’ ” (People v. Avena (1996) 13 Cal.4th 394, 419, italics omitted.)
Moreover, in attempting to demonstrate ineffective assistance, “[i]t is not



                                       40
sufficient to allege merely that the attorney’s tactics were poor, or that the
case might have been handled more effectively. Rather the defendant must
affirmatively show that the omissions of defense counsel involved a critical
issue, and that the omissions cannot be explained on the basis of any
knowledgeable choice of tactics.” (People v. Blomdahl (1993) 16 Cal.App.4th
1242, 1248, internal quotation marks, edit marks, and citations omitted.)
“ ‘[D]eciding whether to object is inherently tactical, and the failure to object
will rarely establish ineffective assistance.’ ” (People v. Lopez (2008)
42 Cal.4th 960, 972.)
      Here, the complained-of question did not “involve a critical issue” and
was very brief, especially in the context of the entire trial record. The
prosecutor did not belabor the point and moved on quickly. Counsel could
reasonably have concluded that objecting on prosecutorial misconduct
grounds and asking the court to admonish the jury would have unduly
emphasized the complained-of question and drawn more of the jury’s
attention to it.
      In any event, defendant fails to show prejudice. Indeed, defendant does
not argue that the prosecutor’s brief question was prejudicial by itself, but
rather in cumulation with his other claims of error. But as discussed above,
the evidence of defendant’s guilt was overwhelming and cemented by his own
testimony. So, even had counsel successfully objected to the prosecutor’s
fleeting question and the jury ordered to disregard it, there is no reasonable
probability that, but for counsel’s unprofessional errors, the result of the
proceeding would have been different. (Strickland, supra, 466 U.S. at p. 694.)
      The Trial Court Erred in Sentencing
      As noted, the trial court sentenced defendant to two consecutive 25
years to life terms, based on the convictions under counts 1 and 4 for



                                        41
continuous sexual abuse. In imposing the consecutive sentences, the court
said: “Further, pursuant to Penal Code [section] 667.61[, subdivision] (d), I
am required to impose full separate consecutive sentences for defendant’s
convictions for violations of Penal Code [section] 288.5 in counts 1 and 4.
Accordingly, I am imposing the required indeterminate term of 50 years to
life for these two counts.”9 Based on that, defendant’s brief goes on for some
10 pages, and concludes that “one of the two life terms imposed must be
stayed (§ 1260), or the matter remanded for resentencing.”
      While the Attorney General disagrees with defendant’s “analysis,” he
does acknowledge that the trial court “incorrectly believed that consecutive
sentencing was mandatory. Accordingly, the matter should be remanded so
that the trial court may exercise informed discretion. Section 654 does not
bar multiple punishment under the One Strike law based on the same
multiple victim special circumstance, regardless of whether that punishment
is consecutive or concurrent.”
      We agree, in light of which we need not address defendant’s contention
that his sentence, 50 years to life, constitutes cruel and unusual punishment.
(See People v. Williams (1976) 16 Cal.3d 663, 667.)
      Defendant’s final contention, cumulative error, requires no discussion,
as the only error was the improper admission of Dr. Urquiza’s testimony
about the infrequency of false reports, error that was harmless.


      9 Defendant’s brief notes that although the reporter’s transcript recites
that the court referenced section “667.61[, subdivision] (d),” it is evident that
the court may have intended to reference section 667.6, subdivision (d)
because the subdivision (d) of section 667.61 list of more serious sex offense
factors (e.g., kidnapping, torture) did not apply to the instant case, nor were
any such subdivision (d) factors pleaded or proven. (See, e.g., People v.
Mancebo (2002) 27 Cal.4th 735.) The Attorney General agrees with
defendant’s explanation.

                                       42
                               DISPOSITION
      The matter is remanded for resentencing in accordance with section
667.6. In all other respects the judgment is affirmed.




                                      43
                                  _________________________
                                  Richman, J.


We concur:


_________________________
Kline, P.J.


_________________________
Stewart, J.




People v. Deleon (A159154)



                             44